Citation Nr: 1437180	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-01 839	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a broken nose.

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus, hypertension, and/or PTSD, and also as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, the Veteran indicated that he wished to testify at a hearing before the Board at the RO.  In March 2014, the request was withdrawn.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

The Board notes that while the statement of the case (SOC) also included a claim for service connection for PTSD, the RO granted service connection for this disability in April 2013.  As such, the claim is no longer in appellate status and will not be addressed herein.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In March 2014 and April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of all issues on appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal.  See VBMS Entries March 24, 2014, April 1, 2014.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder is dismissed.

Entitlement to service connection for residuals of a broken nose is dismissed.

Entitlement to service connection for a heart disorder is dismissed.


		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


